J-S13026-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellee                 :
                                           :
                    v.                     :
                                           :
GALVIN JUSTAN IVY,                         :
                                           :
                  Appellant                :     No. 1178 WDA 2018

      Appeal from the Judgment of Sentence Entered March 14, 2017
              in the Court of Common Pleas of Mercer County
           Criminal Division at No(s): CP-43-CR-0001780-2014

BEFORE:     BENDER, P.J.E., OTT, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

                                                      FILED JULY 30, 2019

      I join the Majority Memorandum with respect to the sufficiency-of-the-

evidence issue, the prosecutorial-misconduct issue, and the legality-of-the-

sentence issue. I also agree with the result reached by the majority on the

weight-of-the-evidence issue.      However, I do not believe Appellant’s

argument section on this issue is so deficient that it should result in waiver.

I simply would address the claim on its merits, and in doing so conclude that

the trial court did not abuse its discretion in determining that the verdict did

not shock its conscience.




*Retired Senior Judge assigned to the Superior Court.